Title: From James Madison to Thomas Jefferson, 18 August 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange Aug. 18. 1802
Your favor of the 16th. came duly to hand with the papers to which it referred. I now forward others recd. by the last mail.
I have signified to Mr. Sumpter that his resignation was acquiesced in, and have used a language calculated to satisfy him that he retains the good opinion of the Executive. What is to be said to Mr. Livingston on his request that he may appt. a private Secretary, and fill provisionally consular vacancies? Considering the disposition of a Secretary of Legation, acting as private Secy. to view himself on the more important side, and of the Minister to view & use him on the other, it is to be apprehended, that there may be difficulty in finding a successor to Mr. Sumter who will not be likely to be infected with the same dissatisfaction. I am not aware that the other proposition of Mr. L. is founded in any reason claiming equal attention. Yours with respectful attachment
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 19 Aug.



   
   JM’s reply to Thomas Sumter, Jr.’s letter of 18 May 1802 has not been found.


